EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Fritz (Reg. No.: 63,406) on June 16, 2022.

The application has been amended as follows: 
Claims 1 and 4 are amended
Claim 3 is canceled

CLAIMS
1. (Currently Amended) A display apparatus, comprising: 
a display panel including a display area and a non-display area; 
a plurality of pixels disposed at the display area and including a light emitting diode; and 
a gate driver disposed at the non-display area and including a plurality of scan driving stages configured to output scan signals, a plurality of emission driving stages configured to output emission signals, and a plurality of reset driving stages configured to output a reset signals, 
wherein an Nth scan driving stage among the plurality of scan driving stages outputs an Nth scan signal to an Nth pixel and an N+1th pixel among the plurality of pixels, in accordance with a scan start signal and a plurality of gate clock signals, where N is a natural number larger than or equal to 1, 
an Nth reset driving stage among the plurality of reset driving stages outputs an Nth reset signal to the Nth pixel in accordance with a reset start signal and the plurality of gate clock signals, 
the Nth scan driving stage and the Nth reset driving stage are symmetrical with respect to a plurality of gate clock signal lines to which a plurality of gate clock signals is applied, and 
an anode electrode of the light emitting diode included in the Nth pixel is initialized in accordance with the Nth reset signal;
wherein the Nth pixel comprises: 
a driving transistor configured to control a driving current applied to the light emitting diode; 
a first transistor configured to form a diode connection of a gate electrode and a drain electrode of the driving transistor, in response to the Nth scan signal; 
a second transistor configured to apply a data voltage to a source electrode of the driving transistor, in response to the Nth scan signal; 
a third transistor configured to apply a high potential driving voltage to the source electrode of the driving transistor, in response to the emission signal; 
a fourth transistor configured to form a current path between the driving transistor and the light emitting diode, in response to the emission signal; 
a fifth transistor configured to apply a first initialization voltage to the gate electrode of the driving transistor, in response to an N-1th scan signal; and 
a sixth transistor configured to apply a second initialization voltage to the anode electrode of the light emitting diode, in response to the Nth reset signal.

3. (Canceled)

4. (Currently Amended) The display apparatus of claim [[3]]1, wherein one frame period includes an initial period, a sampling period, a holding period, and an emission period, during the initial period, the gate electrode of the driving transistor is initialized with the first initialization voltage, during the sampling period, the gate electrode of the driving transistor is charged with a voltage corresponding to a difference between the data voltage and a threshold voltage of the driving transistor, during the holding period, the gate electrode of the driving transistor is maintained at the voltage corresponding to a difference between the data voltage and the threshold voltage of the driving transistor, and during the emission period, a driving current is applied to the light emitting diode so that the light emitting diode emits light.


Allowable Subject Matter
Claims 1, 2 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a pixel with an Nth scan signal, an N-1th scan signal and an Nth reset signal (see at least Fig. 2 of Li et al. USPN 10,522,083).  The prior art of record further teaches scan drivers with stages in a periphery and symmetrically arranged (see at least Fig. 1 of Han et al. USPN 2018/0226039 and Fig. 5 of Cao USPN 2015/0002382).
However the prior art of record fails to teach or suggest Applicant’s specifically claimed “display apparatus, comprising: 
a display panel including a display area and a non-display area; 
a plurality of pixels disposed at the display area and including a light emitting diode; and 
a gate driver disposed at the non-display area and including a plurality of scan driving stages configured to output scan signals, a plurality of emission driving stages configured to output emission signals, and a plurality of reset driving stages configured to output a reset signals, 
wherein an Nth scan driving stage among the plurality of scan driving stages outputs an Nth scan signal to an Nth pixel and an N+1th pixel among the plurality of pixels, in accordance with a scan start signal and a plurality of gate clock signals, where N is a natural number larger than or equal to 1, 
an Nth reset driving stage among the plurality of reset driving stages outputs an Nth reset signal to the Nth pixel in accordance with a reset start signal and the plurality of gate clock signals, 
the Nth scan driving stage and the Nth reset driving stage are symmetrical with respect to a plurality of gate clock signal lines to which a plurality of gate clock signals is applied, and 
an anode electrode of the light emitting diode included in the Nth pixel is initialized in accordance with the Nth reset signal;
wherein the Nth pixel comprises: 
a driving transistor configured to control a driving current applied to the light emitting diode; 
a first transistor configured to form a diode connection of a gate electrode and a drain electrode of the driving transistor, in response to the Nth scan signal; 
a second transistor configured to apply a data voltage to a source electrode of the driving transistor, in response to the Nth scan signal; 
a third transistor configured to apply a high potential driving voltage to the source electrode of the driving transistor, in response to the emission signal; 
a fourth transistor configured to form a current path between the driving transistor and the light emitting diode, in response to the emission signal; 
a fifth transistor configured to apply a first initialization voltage to the gate electrode of the driving transistor, in response to an N-1th scan signal; and 
a sixth transistor configured to apply a second initialization voltage to the anode electrode of the light emitting diode, in response to the Nth reset signal” (see claim 1 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kim (USPN 2016/0210900), Kim et al. (USPN 2019/0066598), Ko et al. (USPN 10,004,124) and Nie (USPN 2016/0307509) teach a pixel with Nth and N-1th scan signals in a pixel;
Lee et al. (USPN 2022/0108656) and Lee et al. (USPN 2021/0398508)  teach a display with a variable drive frequency;
Han et al. (USPN 2018/0226039) and Cao (USPN 2015/0002382) teach scan drivers with stages in a periphery and symmetrically arranged; and
 Li et al. (USPN 10,522,083) teaches a pixel with an Nth scan signal, an N-1th scan signal and an Nth reset signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623